As filed with the Securities and Exchange Commission on September 24, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURTIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Compass EMP Funds Trust (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) See List Below (I.R.S. Employer Identification Number) 17605 Wright Street Omaha, NE 68130 (Address of registrant’s principal executive offices) Title of each class of securities to be registered Name of each exchange on which each class is to be registered Compass EMP Developed 500 Enhanced Volatility Weighted Index ETF The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act Registration file number to which this form relates:333-181176 Securities to be registered pursuant to Section 12(g) of the Act:Not applicable. Item 1. Description of Registrant’s Securities to be Registered. Reference is made to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-181176 and 811-22696), as filed with the U.S. Securities and Exchange Commission (“SEC”) via EDGAR (Accession No. 0000894189-14-003008) on June 27, 2014, which is incorporated herein by reference. The Trust currently consists of 19 separate series.The series to which this filing relates and their respective IRS Employer Identification Number are as follows: Title of Each Class of Securities to be Registered IRS Employer ID Number Compass EMP Developed 500 Enhanced Volatility Weighted Index ETF 46‐5079490 Item 2. Exhibits A. Registrant’s Certificate of Trust dated April 12, 2012 is incorporated herein by reference to Exhibit (a)(ii) to the Trust’s initial Registration Statement on Form N-1A (File Nos. 333-181176; 811-22696), as filed with the SEC via EDGAR on May 4, 2012 (Accession Number: 0000910472-12-001340). B. Registrant’s Amended and Restated Agreement and Declaration of Trust dated February 21, 2013, is incorporated herein by reference to Exhibit (a)(i) to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-181176; 811-22696), as filed with the SEC via EDGAR on July 19, 2013 (Accession No. 0000910472-13-002813). C. Registrant’s By-Laws dated April 12, 2012 are incorporated herein by reference to Exhibit (b) to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-181176; 811-22696), as filed with the SEC via EDGAR on May 4, 2012 (Accession No. 0000910472-12-001340). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Compass EMP Funds Trust September 24, 2014 /s/ Robert W. Walker Robert W. Walker Treasurer
